Exhibit 8.1 SUBSIDIARIES OF GILAT SATELLITE NETWORKS LTD. Gilat Satellite Networks Ltd. has the following significant wholly owned subsidiaries: Gilat Satellite Networks (Holland) B.V. Netherlands Gilat Colombia S.A. E.S.P Colombia Gilat to Home Peru S.A Peru Gilat do Brazil Ltda. Brazil Gilat Satellite Networks (Mexico) S.A. de C.V. Mexico Wavestream Corporation USA/Delaware Gilat Networks Peru S.A Peru Gilat Australia Pty Ltd Australia Gilat Satellite Networks (Eurasia) Limited Liability Company Russia Gilat Satellite Networks MDC (Moldova) Moldova Raysat Bulgaria EOOD Bulgaria Gilat Satellite Communication Technology (Beijing) Ltd. China
